Citation Nr: 9908465	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  96-37 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for sarcoidosis involving 
the lungs with minor involvement in the hands, currently 
evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel



INTRODUCTION

The veteran served on active duty from May 1974 to May 1976.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a March 1995 rating 
decision from the St. Petersburg, Florida Regional Office 
(RO).

By a rating action dated in June 1997, the RO assigned a 
schedular 60 percent evaluation for sarcoidosis involving the 
lungs with minor involvement in the hands.


REMAND

The veteran's contentions regarding the increase in severity 
of his service-connected for sarcoidosis involving the lungs 
with minor involvement in the hands constitutes a plausible 
or well-grounded claim.  Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).

In October 1994, the veteran was given a Department of 
Veterans Affairs (VA) respiratory examination.  At that time, 
the examiner concluded that the veteran had moderate chronic 
obstructive pulmonary disease and pulmonary sarcoid. 

Subsequent to that examination, VA thereafter amended the 
criteria for rating respiratory disorders, including 
sarcoidosis involving the lungs with minor involvement in the 
hands.  These amendments became effective on October 7, 1996.  
The revised criteria place substantial emphasis on the 
results of pulmonary function testing. 

By a rating action dated in June 1997, the RO assigned a 
schedular 60 percent evaluation for sarcoidosis involving the 
lungs with minor involvement in the hands, rated analogous to 
Diagnostic Code 6832.  38 C.F.R. §§ Diagnostic Codes 6899-
6832.  Diagnostic Code 6832 provides for the evaluation of 
pneumoconiosis.



Under Diagnostic Code 6832, the pneumoconiosis is rated under 
the general rating formula for interstitial lung disease.  An 
evaluation of 60 percent requires a FVC OF 50 to 64 percent 
predicted or DLCO (SB) of 40 to 55 percent predicted; maximum 
exercise capacity of 15 to 20 ml/kg/min oxygen consumption 
with cardiorespiratory limitation.  A 100 percent rating 
requires FVC less than 50 percent predicted, or DLCO (SB) 
less than 40 percent predicted, or maximum exercise capacity 
less than 15 ml/kg/min oxygen consumption with 
cardiorespiratory limitation, or cor pulmonale or pulmonary 
hypertension, or requires outpatient oxygen therapy.  38 
C.F.R. § 4.97, Code 6832.

The record reflects that the RO evaluated the sarcoidosis 
involving the lungs with minor involvement in the hands under 
both the old and the new criteria and that the veteran was 
furnished the revised rating criteria in a June 1997 
supplemental statement of the case.

After reviewing the current medical evidence, the Board is of 
the opinion that a current VA examination is required in 
conjunction with the revised rating criteria.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
arguments in support of his claim.

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain all VA and non-VA 
medical records pertaining to recent 
treatment for the veteran's service-
connected respiratory disorder.  The RO 
should then obtain all records, which are 
not on file.

3.  The veteran should be afforded a VA 
examination by a specialist in 
respiratory disorders to determine the 
nature and severity of his service-
connected sarcoidosis involving the lungs 
with involvement in the hands.  The 
claims folder, a copy of the revised 
rating criteria, and a copy of this 
Remand should be made available to the 
examiner for review before the 
examination.  It is requested that the 
examiner obtain a detailed history 
concerning the veteran's complaints and 
symptoms.  In addition to pulmonary 
function tests, all other indicated 
special studies should be accomplished, 
and clinical findings should be reported 
in detail.  The examiner should specify 
as to the presence or absence of FVC less 
than 50 percent predicted, or DLCO (SB) 
less than 40 percent predicted, or 
maximum exercise capacity less than 15 
ml/kg/min oxygen consumption with 
cardiorespiratory limitation, or cor 
pulmonale or pulmonary hypertension, or 
requires outpatient oxygen therapy.  The 
examiner should state whether the veteran 
is suffering from pronounced, severe, 
moderate, or definitely symptomatic 
sarcoidosis involving the lungs with 
minor involvement in the hands.  See 38 
C.F.R. Part 4, Diagnostic Code 6800, in 
effect prior to October 1996.  The 
examination is to include an evaluation 
of the hands or any other involved joint.  
If the examiner feels that a specialized 
examination of the joints is required, 
that examination should be conducted.  A 
complete rational for any opinion 
expressed should be included in the 
examination report.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record under both the old and revised 
rating criteria per Karnas.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case, and afforded the specified time within 
which to respond thereto with additional argument and/or 
evidence.

Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  No action is 
required by the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


